DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
2.	This application is in condition for allowance except for the following formal matters:
(a) Abstract Objection
3.	The abstract is objected to because line 2 includes an extra space between “(310, 340)” and “;”.  Correction is needed.
(b) Specification Objection
4.	The specification is objected to because paragraph 36 at line 9 includes “adhesive layer 330” that needs to be changed to “adhesive 228”.  Compare paragraph 32 at line 19 includes “a layer of lamination adhesive 328” and paragraph 36 at line 11 “rear electrode 330”.  Correction is needed.
(c) Drawings Objection
5.	The drawings are objected to because the following unlabeled rectangular boxes shown in the drawings need to be provided with descriptive text labels: (i) Fig. 1: 102; (ii) Fig. 2: 202; (iii) Fig. 3: 312, 314, 316, 318, 322, 328, 330, 332, 342, 346 and 350; (iv) Fig. 4: 402, 404, 408; (v) Fig. 5: 502, 504, 506, 508; (vi) Fig. 6: 604 and the grey box between 602 and 604; (vii) Fig. 7: the boxes within 200 and 700; (viii) Fig. 8: 826: 830, 832, 834.  MPEP Section 608.02(b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Allowed Claims
6.	Claims 1-5 are allowed.
Reasons For Allowance
7.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    3469
    3048
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Independent claim 1 identifies the uniquely distinct features: “the printed circuit board(Fig. 8:848) configured to: receive power from the power source(Fig. 8: 832, 834) disposed in the first weatherproof envelope(Fig. 8: 806) via an electrical connection to the first contact pads(Fig. 8: 840, 842), wirelessly(Fig. 8: 850) transmit a state of the bistable electro-optic medium(Fig. 3: 326) to the coordinator(Fig. 7A: 700), and, the coordinator(Fig. 7A: 700) comprising electrical circuity configured to: wirelessly receive the current state of the bistable electro-optic medium(Fig. 3: 326) of each bistable display(Fig. 7A: 200; Fig. 8: 800), determine a new state of each of the bistable displays(Fig. 7A: 200; Fig. 8: 800) necessary to render said image(Fig. 7A: 200), and wirelessly transmit to the plurality of bistable displays(Fig. 7A: 200; Fig. 8: 800) data required for each bistable display(Fig. 7A: 200; Fig. 8: 800) to adopt the new state of the bistable electro-optic medium(Fig. 3: 326) necessary to render the image(Fig. 7A: 200)”, as claimed.
	The closest prior art, U.S. Patent No. 6,252,564 B1 to Albert et al. (“Albert”), U.S. Patent No. 6,312,304 B1 to Duthaler et al. (“Duthaler”), U.S. Patent Pub. No. 2005/0093768 A1 to Devos, U.S. Patent Pub. No. 2016/0276737 A1 to Nakamura and U.S. Patent Pub. No. 2015/0055034 A1 to Pipitone et al. (“Pipitone”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of these claims.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

More specifically, as to claim 1 Albert discloses a display system comprising a
plurality of bistable displays(90, 801-804, 830)(FIGs. 5E, 8A-8E; col 13, ln 21, col 14, ln 41-42; col 16, ln 35-39, 43-44; col 17, ln 5; col 18, ln 3, 21-23):
each of the plurality of bistable displays(90, 801-804, 830)(FIGs. 5E, 8A-8E; col 13, ln 21, col 14, ln 41-42; col 16, ln 35-39, 43-44; col 17, ln 5; col 18, ln 3, 21-23) comprising:
	a first envelope (FIGs. 5E, 8E; col 13, ln 22-45; col 18, ln 3-5)
comprising a front protective stack(42, 72, 46, 92, 64)(FIG. 5E; col 13, ln 22-45), a
rear protective layer(831)(col 18, ln 4), the front protective stack(42, 72, 46, 92, 64)(FIG. 5E; col 13, ln 22-45) comprising a first plurality of apertures(60, 94)(FIG. 5E; col 13, ln 29-36),
	wherein the first envelope (FIGs. 5E, 8E; col 13, ln 22-45; col 18, ln 3-5)
additionally contains:
a power source (FIG. 6A: 310; col 14, ln 1-4, 17-22) connected to one
or more first contact pads(62)(FIG. 5E; col 12, ln 54-57, 59-61; col 13, ln 30-34), and
a layer of a bistable electro-optic medium(50)(FIGs. 5E, 6B; col 12, ln
50-51; col 14, ln 41-42, 53-54) between a light transmissive electrode layer(72)(FIG. 5E; col 12, ln 63-64; col 13, ln 26) and a rear electrode layer(82)(FIG. 5E; col 13, ln 34-35), the bistable electro-optic medium(50)(FIGs. 5E, 6B; col 12, ln 50-51; col 14, ln 41-42, 53-54) being visible through the front protective stack(42, 72)(FIG. 5E; col 13, ln 22-45), wherein the light transmissive electrode layer(72)(FIG. 5E; col 12, ln 63-64; col 13, ln 26) and the rear electrode layer(82)(FIG. 5E; col 13, ln 34-35) are each electrically connected to one or more second contact pads(96)(Figs. 5E; col 13, ln 3, 37); and 
	a printed circuit board(831)(FIG. 8E; col 18, ln 8-10; claim 5)
Albert does not expressly disclose and a coordinator:
each of the plurality of bistable displays comprising:
a first weatherproof envelope comprising a front protective stack, a rear protective stack, and a peripheral edge seal between the front and rear protective stacks, each of the front and rear protective stacks comprising one or more of a weatherization layer, a UV barrier layer, and a moisture barrier layer; 
and a second weatherproof envelope including a second plurality of apertures, arranged to interface with the first plurality of apertures, wherein the second weatherproof envelope contains:
a printed circuit board including control circuitry and comprising a plurality
of contacts, the plurality of contacts being electrically connected to the first and second contact pads through the first plurality apertures and the second plurality of apertures, a potting material surrounding the contacts, and an antenna that extends through the potting material, the printed circuit board configured to:
	receive data wirelessly from a coordinator located outside the second weatherproof envelope,
receive power from the power source disposed in the first weatherproof envelope via an electrical connection to the first contact pads,
wirelessly transmit a state of the bistable electro-optic medium to the coordinator, and,
set electrical potentials of the light transmissive electrode layer and the rear electrode layer in the first weatherproof envelope via electrical connections to the second contact pads; and
the coordinator comprising electrical circuity configured to:
receive data defining an image,
wirelessly receive the current state of the bistable electro-optic medium of each bistable display,
determine a new state of each of the bistable displays necessary to render said image, and
wirelessly transmit to the plurality of bistable displays data required for each bistable display to adopt the new state of the bistable electro-optic medium necessary to render the image.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    832
    2100
    media_image10.png
    Greyscale

Duthaler discloses a display comprising: a first weatherproof envelope(30)(FIGs. 3, 6B; col 4, ln 29-42 – see edited FIG. 6B shown above) comprising a front protective stack(12, 13, 16 and protective layer on 12)(FIGs. 1 and 6B; col 3, ln 49-50; col 4, ln 32-42), a rear protective stack(23, 47 and protective layer on 47)(FIGs. 3, 4B; col 4, ln 2; col 4, ln 32-42; col 5, ln 47), and a peripheral edge seal(32)(FIG. 3; col 4, ln 29-42) between the front(12, 13, 16 and protective layer on 12)(FIGs. 1 and 6B; col 3, ln 49-50; col 4, ln 32-42) and rear protective stacks(23, 47 and protective layer on 47)(FIGs. 3, 4B; col 4, ln 2; col 4, ln 32-42; col 5, ln 47), each of the front(12, 13, 16 and protective layer on 12)(FIGs. 1 and 6B; col 3, ln 49-50; col 4, ln 32-42) and rear protective stacks(23, 47 and protective layer on 47)(FIGs. 3, 4B; col 4, ln 2; col 4, ln 32-42; col 5, ln 47) comprising one or more of a weatherization layer, a UV barrier layer, and a moisture barrier layer (col 4, ln 32-42); 
and a second envelope (FIG. 6B; col 5, ln 22-31 – see the above edited FIG. 6B) including a second plurality of apertures (FIG. 6B; col 4, ln 3, 45; col 5, ln 22-31 – see the above edited FIG. 6B in which the labeled second envelope includes apertures shown as striped portions within a layer {FIGs. 5, 6B: 41} of the second envelope, in which the striped portions are contact pads located within the apertures), arranged to interface with the first plurality of apertures(28)(FIG. 6B; col 4, ln 4-6; col 5, ln 18-31 – see the above edited FIG. 6B in which the labeled first envelope includes apertures shown as striped portions {FIGs. 2, 6B: 26}), wherein the second envelope (FIG. 6B; col 5, ln 22-31 – see the above edited FIG. 6B) contains:
a printed circuit board(72)(FIG. 6B; col 5, ln 25-26) including control
circuitry(74)(FIG. 6B; col 5, ln 25-28) and comprising a plurality
of contacts (FIG. 6B; col 4, ln 3, 45; col 5, ln 22-31 – see the above edited FIG. 6B in which the labeled second envelope includes apertures shown as striped portions within a layer {FIGs. 5, 6B: 41} of the second envelope, in which the striped portions are contact pads located within the apertures), the plurality of contacts (FIG. 6B; col 4, ln 3, 45; col 5, ln 22-31 – see the above edited FIG. 6B in which the labeled second envelope includes apertures shown as striped portions within a layer {FIGs. 5, 6B: 41} of the second envelope, in which the striped portions are contact pads located within the apertures) being electrically connected to the contact pads(26)(FIG. 6B; col 4, ln 3) through the first plurality apertures(28)(FIG. 6B; col 4, ln 4-6; col 5, ln 18-31 – see the above edited FIG. 6B in which the labeled first envelope includes apertures shown as striped portions {FIGs. 2, 6B: 26}) and the second plurality of apertures (FIG. 6B; col 4, ln 3, 45; col 5, ln 22-31 – see the above edited FIG. 6B in which the labeled second envelope includes apertures shown as striped portions within a layer {FIGs. 5, 6B: 41} of the second envelope, in which the striped portions are contact pads located within the apertures), the printed circuit board(72)(FIG. 6B; col 5, ln 25-26) configured (FIG. 6B: 72; col 5, ln 25-26) to:
	set electrical potentials of the rear electrode layer (FIGs. 5, 6B: 42; col 3, ln 61-65; col 4, ln 45; col 5, ln 25-28, 30-31 – top portion of 42 shown in FIGs. 5 and 6B may be considered to be the rear electrode layer) in the first weatherproof envelope(30)(FIGs. 3, 6B; col 4, ln 29-42 – see edited FIG. 6B shown above) via electrical connections to the contact pads(26)(FIG. 6B; col 4, ln 3, 45; col 5, ln 22-31 – see the above edited FIG. 6B in which the labeled second envelope includes apertures shown as striped portions within a layer {FIGs. 5, 6B: 41} of the second envelope, in which the striped portions are contact pads that are electrically connected with the contact pads {FIGs. 3, 6B: 26} in the first envelope).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alberts with Duthaler to provide a display system comprising a plurality of bistable displays in which the displays’
internal components are protected from weather-related damage.
Alberts and Duthaler teach the plurality of contacts being electrically connected to the first and second contact pads through the first plurality apertures and the second plurality of apertures (Albert: FIG. 5E: 60, 62, 94, 96; col 12, ln 54-57, 59-61; col 13, ln 3, 29-37: Duthaler: FIG. 6B: 28; col 4, ln 3-6, 45; col 5, ln 18-31 – see the above edited FIG. 6B); the printed circuit board configured to:
set electrical potentials of the rear electrode layer (Albert: FIGs. 2E, 8E: 82, 831; col 1, ln 8-10; col 13, ln 34-35; Duthaler: FIGs. 5, 6B: 28, 42, 72; col 3, ln 61-65; col 4, ln 3-6, 45; col 5, ln 18-31).
Devos discloses a display system(100)(FIG. 1; ¶0017) comprising a
plurality of displays(102A-102N, 400)(FIGs. 1 & 4; ¶¶0017, 0035) and a coordinator(302)(FIG. 3; ¶¶0026, 0029): 
the display(any one of 102A-102N, 400)(FIGs. 1 & 4; ¶¶0017, 0035) configured to:
	receive data wirelessly from a coordinator(302)(FIG. 3; ¶¶0026, 0029) located outside the display(any one of 102A-102N, 400)(FIGs. 1 & 4; ¶¶0017, 0035); and
the coordinator(302)(FIG. 3; ¶¶0026, 0029) comprising electrical circuity configured (FIG. 3: 302; ¶¶0026, 0029 – coordinator may be a computerized device, such as a laptop computer, which inherently has electrical circuitry in the form of a processor configured to control out its operations) to:
receive data defining an image (FIG. 3: 302; ¶¶0026, 0029 – coordinator may be a computerized device, such as a laptop computer, which inherently has memory to store data defining an image, which it wirelessly sends to each of the displays {FIGs. 1 & 4: 102A-102N, 400}), and
wirelessly transmit to the plurality of displays(102A-102N, 400)(FIGs. 1 & 4;  data required for each display to render the image (¶0029).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alberts and Duthaler with Devos to provide a display system comprising a plurality of bistable displays that display an image from a popular consumer electronic device such as a laptop or a DVD player (¶0026).
Alberts, Duthaler and Devos teach the printed circuit board configured to: receive data wirelessly from a coordinator located outside the second weatherproof envelope (Albert: FIG. 8E: 831; col 18, ln 8-10; claim 5; Duthaler: FIG. 6B: 72; col 5, ln 25-26; Devos: FIGs. 1, 3, 4: 102A-102N, 302, 400; ¶¶0017, 0026, 0029, 0035).


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
    
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	
Nakamura discloses weatherproof envelope(22)(FIG. 3; ¶¶0033-0034) contains: an antenna(11)(FIG. 18; ¶0037) that extends through the potting material(6)(FIG. 18; ¶0037).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alberts, Duthaler and Devos with Nakamura to provide a display system comprising a plurality of bistable displays 
 is able to receive a wireless signal while maintaining a waterproof housing (see e.g., ¶¶0033-0034).
	Alberts, Duthaler, Devos and Nakamura teach second weatherproof envelope contains: an antenna that extends through the potting material (Duthaler: FIG. 6B; col 5, ln 22-31 – see the above edited FIG. 6B).
	Pipitone discloses a potting material surrounding the contacts (¶0028, especially – “A layer 196 of waterproof potting compound or silicone gel is placed in the lower housing an covers most of the circuit board 130 and components mounted to the circuit board…The circuit board 130 is electrically connected to the electronic display 160 by wiring (not shown)”).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Alberts, Duthaler, Devos and Nakamura with Pipitone to provide a display system comprising a plurality of bistable displays each of which has prevents leakage of the display medium from contacting the printed circuit board and control circuitry.
Alberts, Duthaler, Devos, Nakamura and Pipitone do not teach the printed circuit board configured to: receive power from the power source disposed in the first weatherproof envelope via an electrical connection to the first contact pads, wirelessly transmit a state of the bistable electro-optic medium to the coordinator, and, the coordinator comprising electrical circuity configured to: wirelessly receive the current state of the bistable electro-optic medium of each bistable display, determine a new state of each of the bistable displays necessary to render said image, and wirelessly transmit to the plurality of bistable displays data required for each bistable display to adopt the new state of the bistable electro-optic medium necessary to render the image, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692